Information to identify the case:

                       William C Jeffries                                                         Social Security number or ITIN:   xxx−xx−9859
Debtor 1:
                                                                                                  EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:              Mary B Jeffries                                                            Social Security number or ITIN:   xxx−xx−2482
(Spouse, if filing)                                                                               EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

United States Bankruptcy Court:     Southern District of Iowa                                     Date case filed for chapter:             13     1/16/20

Case number:          20−00084−lmj13
Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                          12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in
effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge
under 11 U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified
in this notice. Creditors who want to have their debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office by the same deadline. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                       About Debtor 2:
1. Debtor's full name                              William C Jeffries                                                    Mary B Jeffries

2. All other names used in the
   last 8 years
3. Address                                         312 Martin Street                                                     312 Martin Street
                                                   Renwick, IA 50577                                                     Renwick, IA 50577

4. Debtor's attorney                               Samuel Z Marks                                                        Contact phone (515) 276−7211
     Name and address                              4225 University Ave.                                                  Email: office@markslawdm.com
                                                   Des Moines, IA 50311

5. Bankruptcy trustee                              Carol F Dunbar                                                        Contact phone (319) 233−6327
     Name and address                              531 Commercial St                                                     Email: ssteffen@iowachapter13.com
                                                   Ste 500
                                                   Waterloo, IA 50701

6. Bankruptcy clerk's office                   110 E. Court Ave.                                                         Office Hours: 08:00 AM − 05:00 PM Monday −
     Documents in this case may be filed Suite 300                                                                       Friday
     at this address. You may inspect all Des Moines, IA 50309                                                           Contact phone (515) 284−6230
     records filed in this case at this office                                                                           Date: 1/16/20
     or online at www.pacer.gov.
                                                                                                                                 For more information, see page 2




Official Form 309I                                         Notice of Chapter 13 Bankruptcy Case                                                              page 1
Debtor William C Jeffries and Mary B Jeffries                                                                                     Case number 20−00084−lmj13

7. Meeting of creditors
     Debtors must attend the meeting to     February 25, 2020 at 11:00 AM                                    Location:
     be questioned under oath. In a joint                                                                    Room 783, Federal Building, 210 Walnut, Des
     case, both spouses must attend.                                                                         Moines, IA 50309
     Creditors may attend, but are not      The meeting may be continued or adjourned to a later
     required to do so.                     date. If so, the date will be on the court docket.
8. Deadlines                                Deadline to file a complaint to challenge                                Filing deadline: 4/25/20
     The bankruptcy clerk's office must     dischargeability of certain debts:
     receive these documents and any
     required filing fee by the following
     deadlines.                             You must file:
                                            • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                            • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                            Deadline for all creditors to file a proof of claim                      Filing deadline: 3/26/20
                                            (except governmental units):
                                            Deadline for governmental units to file a proof of                       Filing deadline: 180 days post Order for
                                            claim:                                                                   Relief

                                            Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim may be filed electronically
                                            at the court's web site at www.iasb.uscourts.gov. Select E−Filing Proof of Claim on court's home page.
                                            Alternatively, a proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                            If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                            a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                            claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                            For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                            including the right to a jury trial.

                                            Deadline to object to exemptions:                                        Filing deadline:     If applicable, 30 days
                                            The law permits debtors to keep certain property as exempt. If you                            after the conclusion of
                                            believe that the law does not authorize an exemption claimed, you                             the meeting of creditors
                                            may file an objection.
9. Filing of plan                           The debtor has filed a plan. The plan and notice of confirmation hearing will be sent separately.

10. Creditors with a foreign                If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the
    address                                 court to extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy
                                            law if you have any questions about your rights in this case.
11. Filing a chapter 13                     Chapter 13 allows an individual with regular income and debts below a specified amount to adjust
    bankruptcy case                         debts according to a plan. A plan is not effective unless the court confirms it. You may object to
                                            confirmation of the plan and appear at the confirmation hearing. A copy of the plan, if not enclosed,
                                            will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be
                                            sent notice of the confirmation hearing. The debtor will remain in possession of the property and may
                                            continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property
                                            claimed as exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                             www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you
                                            may file an objection by the deadline.
13. Discharge of debts                      Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                            a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                            under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                            debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                            discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                            bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                            of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.
14. Cellular phones                         Only attorneys and their employees may carry cell phones and other portable communication devices
                                            into hearing locations.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                                 page 2
